Citation Nr: 1228931	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-06 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a waiver of recovery of the overpayment of VA pension benefits in the amount of $41,276.00.

(The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, and of entitlement to service connection for a right middle finger scar, a right ear disability, and a kidney disability are discussed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).


FINDINGS OF FACT

1.  In March 2005, the Veteran was granted VA pension benefits, effective February 1, 2005.

2.  In January 2006, the Veteran reported that his gross wages from all employment from February 1, 2005, to December 31, 2005, were $4,121.60, while his spouse's were $1,500.00.  He also reported that his wife had no income for all of 2006, and left the fields blank for his own income for all of 2006.

3.  In January 2007, the Veteran reported that the gross wages for both him and his spouse for all of 2006 and all of 2007 were $0, and that they had no income from any other source.

4.  The evidence shows that, for the year ending December 31, 2005, the Veteran had income from wages, salaries, and tips in excess of that reported.

5.  The evidence shows that for the year ending December 31, 2006, the Veteran had income from wages, salaries, and tips in excess of that reported.  

6.  The evidence shows that for the year ending December 31, 2007, the Veteran had income from wages, salaries, and tips in excess of that reported, with additional income from unemployment compensation.

7.  The Veteran repeatedly failed to adequately report accurate income or correct inaccurate income information regarding his earned income, despite notice that reporting was required, resulting in an overpayment of VA pension benefits in the amount of $41,276.00.

8.  The Veteran's actions in repeatedly and knowingly underreporting his income constitute bad faith.


CONCLUSIONS OF LAW

1.  The overpayment of VA pension benefits in the original amount of $41,276.00 was validly created.  38 U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.500, 3.660, 3.665(n) (2011).

2.  Waiver of recovery of the overpayment of VA pension benefits is precluded by law.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998). 

The award of nonservice-connected pension, also referred to as improved pension, is dependent upon proper calculation of a Veteran's income.  38 C.F.R. §§ 3.271, 3.274 (2011).  Therefore, a Veteran in receipt of VA pension benefits is obligated to report changes in income or other factors affecting his or her continued entitlement to pension benefits.  Specifically, any individual who has applied for or receives pension must promptly notify VA of any change in income, net worth, and other relevant factors.  38 C.F.R. § 3.277(b) (2011).  A Veteran receiving pension must notify VA of any material change or expected change in his or her income when the recipient acquires knowledge that he or she will begin to receive additional income.  38 C.F.R. § 3.660 (2011).  In the present case, evidence shows that this Veteran failed to report the receipt of earned income. 

In May 1994, the Veteran filed a claim for nonservice-connected pension.  A July 1994 rating decision granted the Veteran's claim for improved pension benefits.  The evidence of record shows that the Veteran's nonservice-connected pension income has fluctuated multiple times since July 1994, depending on his reported income.  Following an April 2002 grant of a waiver of debt due to overpayment, the Veteran re-applied for nonservice-connected pension in January 2005.  In March 2005, the VA pension benefits were granted, effective February 1, 2005.

In January 2006, the Veteran submitted a VA Form 21-0517, Improved Pension Eligibility Verification Report.  In that report, the Veteran reported that his gross wages from all employment from February 1, 2005, to December 31, 2005, were $4,121.60, while his spouse's were $1,500.00.  He also reported that his wife had no income for all of 2006, and left the fields blank for his own income for all of 2006.  In January 2007, the Veteran submitted a VA Form 5655, Financial Status Report.  In that report, the Veteran reported that the gross wages for both he and his spouse for all of 2006 and all of 2007 were $0, and that they had no income from any other source.

In April 2008, the Veteran submitted a VA Form 5655, Financial Status Report.  In that report, the Veteran reported that he had been employed from August 30, 2005, to December 31, 2007, and had a gross monthly salary of $725.00.  On the basis of that report, the Veteran was informed in April 2008 that his entitlement to pension benefits had changed and, as a result, he was paid $41,276.00 more than he was entitled to receive.  The Veteran subsequently filed a claim for a waiver of the debt.  

In conjunction with the Veteran's waiver claim, in May 2008 VA obtained a wage and income transcript which showed that, for the year ending December 31, 2005, the Veteran had income from wages, salaries, and tips greater than reported.  For the year ending December 31, 2006, the Veteran had income from wages, salaries, and tips, greater than reports.  For the year ending December 31, 2007, the Veteran had income from wages, salaries, and tips, greater than reported, with additional income from unemployment compensation.

The evidence of record clearly shows that the Veteran was receiving VA pension benefits at a rate calculated on the basis of reported income that was lower than his actual income.  The Veteran does not dispute that finding; instead he claims that he was never informed that he needed to notify VA when his income changed.  The evidence of record contradicts the Veteran's claim.  Specifically, the evidence shows that the Veteran received letters from VA in August 1994, January 1995, and February 1999 which stated that

The rate of VA pension depends on total "family" income which includes the payee's income and that of any dependents.  We must adjust the payments whenever this income changes.  You must notify us immediately if income is received from any source other than that [reported to VA].  You must also report any changes in the income shown above.  Your failure to promptly tell VA about income changes may create an overpayment which will have to be repaid.

In addition, the March 2005 letter, which notified the Veteran that his recent pension benefits claim had been granted, also included a specific section informing the Veteran of his responsibilities as a veteran in receipt of disability pension.  The letter specifically stated that it was the Veteran's responsibility to inform VA "right away" if his "income or the income of [his] dependents changes (i.e., earnings, Social Security Benefits, lottery and gambling winnings)."  There is no evidence that those letters were delivered to the wrong address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).

In addition, the evidence shows that the Veteran's January 2005 application for nonservice-connected pension was filed through his representative, and the actual letter requesting the benefits specifically cited the Veteran's entitlement under 38 C.F.R. § 3.3 (2011).  That regulation, cited by the Veteran's own representative in his claim for nonservice-connected pension, specifically states that Veteran must not have an annual income in excess of the applicable maximum annual pension rate.  38 C.F.R. § 3.3(a)(3)(v) (2011).  That letter was also sent to the Veteran.  Accordingly, the evidence of record shows that the Veteran was adequately informed of his responsibility to notify VA of changes in his income.

Therefore, the Board finds that the Veteran was paid VA pension benefits in excess of the amount to which he was entitled.  The Veteran failed to adequately report or correct inaccurate income information regarding his earned income, despite notice that this reporting was required.  Therefore, the Board finds that an overpayment in the amount of $41,276.00 was validly created.

Having found that the debt was validly created, the Board must address whether a waiver of recovery of an overpayment may be granted.  The Veteran requested a waiver of recovery of the overpayment of pension benefits within 180 days of receiving notification of the indebtedness.  Therefore, he filed a timely application for waiver of the overpayment.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2011). 

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302  (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2011).  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965 (2011).  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of debtor against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965 (2011).  

However, there cannot be any indication of fraud, misrepresentation, or bad faith on the part of the person seeking the waiver.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963 (2011).  Any misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2011).  The term bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2) (2011).  Lack of good faith is an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government.  38 C.F.R. § 1.965(b)(2) (2011). 

The Board finds that the Veteran's actions in knowingly underreporting his income constitute bad faith.  The evidence of record shows that the Veteran reported having family income of only $5,621.60 from February 1, 2005, through December 31, 2005, when his actual income was in excess of that amount.  In addition, the Veteran reported that he had no family income whatsoever in 2006 and 2007, when he had actual income and was also collected unemployment compensation.  There is no evidence that those omissions were accidental or erroneous.  The Veteran reported the lower numbers for 2005 and 2006 after he had already earned the income which he was neglecting to report.  His reports were therefore made with full knowledge that they were inaccurate, and not simply an error in estimating future income.  In addition, the Veteran inaccurately reported his income on multiple occasions, approximately a year apart.  That demonstrates that the Veteran's underreporting was not simple a one-time occurrence and provides evidence that the intentional omissions were undertaken with intent to seek an unfair advantage.  The underreporting of his income was also undertaken with knowledge of the likely consequences of resulting loss to the Government in the form of pension benefits being paid to the Veteran to which he was not entitled.  Furthermore, the Veteran had already had an overpayment of benefits in the past and thus should have been aware of the necessity of reporting income.

Therefore, the Board finds that the Veteran's actions in repeatedly and knowingly underreporting his income constitute bad faith.  In light of the finding of bad faith, the Board need not address the elements of equity and good conscience, such as whether repayment would cause undue hardship, because waiver of recovery of the overpayment is precluded by law.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA pension benefits is not warranted because it is precluded by law.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to VA's duties to notify and assist the Veteran with his claim, the provisions of law and regulations which set forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

A debt was validly created by the overpayment of VA pension benefits in the original amount of $41,276.00. 

Waiver of the recovery of the overpayment of VA pension benefits in the amount of $41,276.00 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


